EXHIBIT23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 33-1836, 33-26267, 333-151865, 333-140811, 333-109374, 333-105951, 333-45768, 333-01413,and 333-164994 on Form S-8 of our report dated August 25, 2010, relating to the consolidated financial statements and financial statement schedule of Flexsteel Industries, Inc. and Subsidiaries (the Company) in the Annual Report on Form 10-K of the Company for the year ended June 30, 2010. DELOITTE & TOUCHE LLP Minneapolis, Minnesota August 25, 2010 33
